Citation Nr: 0303855	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  01-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 5, 
1998, for a grant of service connection ischemic heart 
disease for accrued purposes based on clear and unmistakable 
error in a rating decision of November 4, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  He was a prisoner of war of the German 
government from August 1944 to March 1945.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to an 
effective date earlier than February 5, 1998, for a grant of 
service connection for ischemic heart disease for accrued 
purposes based on clear and unmistakable error in a rating 
decision of November 4, 1994.  

In September 2002, the appellant gave sworn testimony at a 
hearing before the undersigned Board member in Washington, 
D.C.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A rating decision dated November 4, 1994, denied the 
veteran's claim of entitlement to service connection for 
ischemic heart disease due to (wet) beriberi.  Although the 
veteran disagreed with this determination, he did not perfect 
his appeal following issuance of a statement of the case to 
him and his representative.  

3.  The veteran's reopened claim for this benefit was 
received on February 5, 1999.  

4.  A rating decision dated in November 1999 granted service 
connection for ischemic coronary disease, status post an 
aortocoronary bypass graft with electronic ventricular 
pacemaker and rated the heart disorder 100 percent disabling, 
effective from February 5, 1998.  

5.  The veteran died on April [redacted], 2000.  


CONCLUSION OF LAW

An effective date earlier than February 5, 1998, for a grant 
of service connection for ischemic heart disease for accrued 
purposes based on clear and unmistakable error in a rating 
decision of November 4, 1994, is not warranted.  38 U.S.C.A. 
§ 5109A (West Supp. 2002); 38 C.F.R. § 3.105(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (2002) (regulations implementing the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The appellant's initial claim for an earlier effective date 
for a grant of service connection for ischemic heart disease 
for accrued purposes was received in September 2000.  The 
following December, she filed a statement that the RO 
construed as constituting a claim of entitlement to an 
earlier effective date based on clear and unmistakable error 
in a rating decision of November 4, 1994.  No special form is 
required for filing such a claim.  Thus, there is no issue as 
to provision of a form or instructions for applying for the 
claimed benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 
3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In September 2001, the RO provided the appellant 
and her representative a statement of the case.  This 
document set forth the legal criteria governing the clear and 
unmistakable error claim, listed the evidence considered by 
the RO, and offered an analysis of the facts as applied to 
the legal criteria set forth therein, thereby informing the 
appellant of the information and evidence necessary to 
substantiate her claim.  In addition, the RO, in a letter to 
the appellant dated in October 2000, endeavored to answer a 
number of her questions regarding the issues in this case and 
to set forth the reasoning that supported the RO's 
adjudicative actions in November 1994 and November 1999, when 
service connection for ischemic heart disease was granted.  
VA has informed the appellant of the type of information and 
evidence necessary to substantiate her claim.  

It does not appear, however, that the RO specifically 
informed the appellant and her representative of the 
provisions of the VCAA.  However, the dispositive issues in 
this case are essentially legal rather than evidentiary.  
That is, the resolution of this appeal involves the 
application of statutes and regulations that the VCAA did not 
alter in the slightest.  The fact that the RO has not 
notified the claimant which specific evidence, if any, should 
be obtained by the claimant and which evidence, if any, would 
be obtained by VA pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), is therefore immaterial.  There is no 
evidence that either party could obtain that would change the 
outcome reached herein because that outcome turns on 
adjudicative facts that are already of record, were 
essentially fixed when the veteran died, and are not subject 
to change now.  The failure to provide notice under 
Quartuccio is, at most, harmless in this case.  For the same 
reason, VA is not obliged to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate her claim for the benefit sought because no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d).  

The United States Court of Appeals for Veterans Claims has 
held that the VCAA is not applicable in all cases.  The Court 
held that the VCAA was inapplicable to a matter of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  The Court has also concluded that the 
VCAA was not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  As noted above, VA 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  Such 
is the case here.  This case involves the application of the 
law to what are, in essence, undisputed adjudicative facts.  
This is closely akin to the statutory interpretation that the 
Court of Appeals for Veterans Claims held in Smith did not 
implicate the VCAA.  

Thus, the Board sees no areas in which further development is 
necessary.  To the extent that the VC AA applies in this 
case, its requirements have essentially been met.  There 
would be no possible benefit in undertaking further 
development or in remanding the matter to the RO to consider 
the requirements of the VCAA in the first instance.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under the VCAA, poses no harm or prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The record shows that the veteran was a combat veteran of 
World War II and was a prisoner of war of the German 
government from August 1944 to March 1945.  

The veteran's initial claim for service connection for 
ischemic heart disease due to "wet" beriberi as a result of 
his experience as a prisoner of war was received in October 
1994.  A rating decision dated November 4, 1994, denied the 
claim for service connection for ischemic heart disease due 
to beriberi as a result of internment as a prisoner of war.  
Although the veteran disagreed with this determination, he 
did not perfect his appeal following issuance of a statement 
of the case to him and his representative in February 1995.  
The rating decision therefore became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 
20.1103.  

The appellant seeks an earlier effective date for the grant 
of service connection for ischemic heart disease in the 
expectation that accrued benefits will therefore be due.  She 
thus contends that the rating decision of November 4, 1994, 
was clearly and unmistakably erroneous in denying the 
veteran's claim for service connection for ischemic heart 
disease.  The veteran's entitlement to the claimed benefit 
was based on a presumption of service connection under the 
provisions of 38 U.S.C.A. § 1112(b) (West 1991) and 38 C.F.R. 
§ 3.309(c) for veterans who, like him, had been interned as 
prisoners of war for not less than 30 days and had developed 
ischemic heart disease as a result of "wet" beriberi during 
captivity.  

The veteran's application to reopen his claim for service 
connection for ischemic heart disease was received on 
February 5, 1999.  A rating decision dated in November 1999 
granted service connection for ischemic coronary disease, 
status post an aortocoronary bypass graft with electronic 
ventricular pacemaker.  The RO rated the heart disorder 100 
percent disabling, effective from February 5, 1998, under the 
provisions of 38 C.F.R. § 3.114(a)(3).  These provisions 
permit the assignment of an effective date for an award of 
compensation one year prior to the date of receipt of the 
claim where the award is based on a liberalizing law and the 
claim for a benefit under the liberalizing law was received, 
as in this case, more than a year after the law's effective 
date.  Entitlement to presumptive service connection for 
beriberi heart disease in a former prisoner of war interned 
under certain conditions during World War II has long been 
available under the law.  See Pub. L. No. 91-376, § 3, 84 
Stat. 787, 788 (1970), as amended by Pub. L. No. 97-37, 95 
Stat. 935, 936 (1981).  However, the Note to 38 C.F.R. § 
3.309(c) that defined beriberi heart disease to include 
"ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity" did not become 
effective until August 24, 1993.  See 59 Fed. Reg. 35,464 
(July 12, 1994).  

Generally, the effective date of an award of disability 
compensation based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of 
the application therefor.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2002).  However, an exception is made 
under certain circumstances set forth 38 U.S.C.A. § 5110(g) 
(West 1991), which are implemented in the provisions of 
38 C.F.R. § 3.114(a)(3) noted above.  The effective date thus 
established for the grant of service connection for ischemic 
heart disease on a prisoner-of-war presumptive basis was the 
earliest possible date allowed by law in the absence of clear 
and unmistakable error in the rating decision of November 4, 
1994.  

The record shows, however, that the veteran died on April [redacted], 
2000.  Under the law, the payment of compensation benefits to 
a payee terminates on the last day of the month before that 
person's death.  See 38 U.S.C.A. § 5112(b) (West 1991); 38 
C.F.R. § 3.500(g) (2002).  Under the provisions of 38 
U.S.C.A. § 5121(a) (West Supp. 2002) and 38 C.F.R. § 3.100(a) 
(2002), periodic monetary benefits to which a payee was 
entitled at death, and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement as 
provided in 38 C.F.R. § 3.500(g), will upon death be paid to 
his or her spouse, if living.  Payment of monetary benefits 
based, as here, on an award of compensation may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective.  38 
U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. § 3.31 (2002).  
Thus, the veteran received compensation at the 100 percent 
rate for ischemic heart disease from March 1, 1998, to March 
31, 2000, a period of slightly more than two years.  

The appellant maintains that service connection should have 
been established for ischemic heart disease years ago.  She 
contended in her testimony that the veteran's heart problems 
began in 1965, when he experienced a cardiac arrest, and that 
he underwent his heart bypass surgery in 1984.  She said that 
he had a ventricular device implanted in 1996.  She contended 
through her representative that if reasonable doubt existed 
in 1999, when the benefit was granted, it existed in 1994, 
when the benefit was denied.  

However, even if it were conceded that the rating decision of 
November 4, 1994, was clearly and unmistakably erroneous, the 
result would be unchanged, because there are no benefits 
payable under the law for a period more than two years prior 
to the veteran's death.  Those benefits were paid.  Thus, 
there were no periodic monetary benefits that were due and 
unpaid for two years prior to the last date of entitlement as 
provided in 38 C.F.R. § 3.500(g), that is, for two years 
prior to March 31, 2000.  

A finding of clear and unmistakable error in the rating 
decision of November 4, 1994, is therefore immaterial in this 
case.  There is no legal entitlement to accrued benefits 
based on such a finding.  See Sabonis v. Brown, 6 Vet. App. 
at 430 (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  

The appellant testified that she desired an earlier effective 
date for the grant of service connection for ischemic heart 
disease regardless of whether any monetary benefit accrued to 
her.  Her claim of clear and unmistakable error in the rating 
decision of November 4, 1994, is predicated on 38 U.S.C.A. § 
5109A, which permits the revision of prior final rating 
decisions where clear and unmistakable error is demonstrated.  
However, where no benefit would flow to the appellant, VA may 
not entertain a claim of clear and unmistakable error in a 
prior rating decision affecting only the veteran.  See Haines 
v. West, 154 F.3d 1298, 1301 (Fed. Cir. 1998) (interpreting § 
5109A as precluding a survivor from requesting review of a 
decision affecting the disability benefits of a veteran on 
the grounds of clear and unmistakable error), cert. denied, 
526 U.S. 1016 (1999).  

In finding that the appellant's claim of clear and 
unmistakable error is without legal merit, the Board is 
keenly aware of the veteran's meritorious service in World 
War II.  His personnel records show that he served in combat 
as a sergeant in Company A, 117th Infantry Regiment, 30th 
Infantry Division, in campaigns in Normandy and Northern 
France before becoming a prisoner of war.  His report of 
separation from service indicates that he was wounded in 
action in France on June 15, 1944.  The 30th Division was 
engaged in heavy fighting in Normandy in June and July 1944 
and spearheaded the breakout from St. Lo in late July of that 
year.  The veteran was taken captive on August 7, 1944, when 
his Division was engaged in repulsing a German counterattack 
at Mortain.

However, in addressing a similar claim, the United States 
Court of Appeals for the Federal Circuit stated:  

By statute, a veteran's entitlement to 
payment of disability compensation 
terminates on the last day of the month 
preceding the veteran's death.  See 38 
U.S.C. § 5112(b) (1994).  Accordingly, 
survivors may not pursue disability 
compensation claims of a veteran, even as 
heirs to the veteran's estate.  See, 
e.g., Landicho v. Brown, 7 Vet. App. 42, 
53-54 (1994) (interpreting section 
5112(b)).  

Certain survivors, however, have a right 
to seek payment of accrued benefits owed 
to a veteran at the time of the veteran's 
death.  See 38 U.S.C.A. § 5121 (West 
Supp. 1998), Pub. L. No. 104-275, § 507, 
110 Stat. 3343 (1996).  Nonetheless, this 
accrued benefits provision is limited.  A 
survivor may only seek payment of those 
benefits which were "due and unpaid" at 
the time of the veteran's death.  Id. § 
5121(a).  The statute also limits payment 
to those benefits that were due and 
unpaid "for a period not to exceed two 
years" prior to the veteran's death.  
Id.  The accrued benefits provision thus 
creates a narrowly limited exception to 
the general rule that a veteran's claim 
for benefits does not survive the 
veteran.  See Zevalkink v. Brown, 102 
F.3d 1236, 1244 (Fed. Cir. 1996) ("Thus, 
after a veteran's death, the claim is no 
longer one for disability compensation 
but rather one for accrued benefits."), 
cert. denied, -- U.S. --, 117 S. Ct. 2478 
138 L. Ed. 2d 988 (1997).  This statutory 
scheme provides a mechanism for survivors 
to recover certain benefits the 
entitlement to which has already been 
established or can be readily established 
based on evidence in the file at the date 
of the veteran's death.  

Haines v. West, 154 F.3d at 1300-1.  

The Board as much as the appellant is constrained by the law 
as it is.  However sympathetic the appellant, the Board is 
without jurisdiction to grant a benefit that the law does not 
sanction. 


ORDER

An effective date earlier than February 5, 1998, for a grant 
of service connection for ischemic heart disease for accrued 
purposes based on a claim of clear and unmistakable error in 
a rating decision of November 4, 1994, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

